             Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 1 of 8




 D. Maimon Kirschenbaum
 Josef Nussbaum
 JOSEPH & KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640

 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 MARCO ANTONIO ESPINOSA PUGA,

                       Plaintiff,                            COMPLAINT

         v.
                                                             DEMAND FOR JURY TRIAL
 CHURN, LLC, VAN LEEUWEN ICE
 CREAM, LLC, BENJAMIN WILLIAM
 VAN LEEUWEN, PETER VAN
 LEEUWEN, LAURA O'NEILL,

                        Defendants.
 --------------------------------------------------------x

        Plaintiff Marco Antonio Espinosa Puga alleges as follows:

                                             INTRODUCTION

        1.       Defendants made Plaintiff work back-breaking hours, at times over 100 hours in a

week, at their restaurant Selamat Pagi and their ice cream factory Van Leeuwen Ice Creams,

without paying his proper overtime wages and at times less than the minimum wage. Defendants

did this deliberately with full knowledge that their conduct was illegal.

                                     JURISDICTION AND VENUE

        2.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA. This Court has supplemental jurisdiction over New

York state law claims brought under the NYLL as they are so related to the claims in this action
             Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 2 of 8




within the Court’s original jurisdiction that they form part of the same case or controversy under

Article ΙΙΙ of the United States Constitution.

        3.      Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                             PARTIES

        4.      Defendant Churn, LLC is a Connecticut Corporation that owned and operated

Selamat Pagi Restaurant in Brooklyn, NY.

        5.      Defendant Van Leeuwen Ice Cream, LLC is a New York Corporation that owns

and operates Van Leeuwen ice cream company, which sells retail ice cream and has ice cream

stores throughout New York and Los Angeles.

        6.      Defendant Laura O'Neill owns and manages Van Leeuwen Ice Cream, LLC and

Selamat Pagi LLC.

        7.      Defendant O'Neill was regularly present both at Selamat Pagi and at the ice cream

factory during Plaintiff's employment.

        8.      Defendant O'Neill had direct authority over Plaintiff's employment, his hiring and

termination, scheduled hours, and his rate of pay.

        9.      Defendant O'Neill often conducts public interviews where she holds herself out as

running the operations of Selamat Pagi and Van Leeuwen Ice Cream LLC.

        10.     Defendant Peter Van Leeuwen owns and manages Van Leeuwen Ice Cream, LLC

and Selamat Pagi LLC.

        11.     Defendant Peter Van Leeuwen was regularly present both at Selamat Pagi and at

the ice cream factory during Plaintiff's employment.




                                                 2
          Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 3 of 8




       12.     Defendant Peter Van Leeuwen had direct authority over Plaintiff's employment,

his hiring and termination, scheduled hours, and his rate of pay.

       13.     Defendant Peter Van Leeuwen often conducts public interviews where he

discusses his active management of Van Leeuwen Ice Cream LLC.

       14.     Defendant Ben Van Leeuwen owns and manages Van Leeuwen Ice Cream, LLC

and Selamat Pagi LLC.

       15.     Defendant Ben Van Leeuwen had direct authority over Plaintiff's employment, his

hiring and termination, scheduled hours, and his rate of pay.

       16.     Defendant Ben Van Leeuwen has stated publicly that he, Peter Van Leeuwen and

Laura O'Neill are " heavily involved in every facet of [the] business," i.e. Van Leeuwen Ice

Cream, LLC.

       17.     Plaintiff Marco Antonio Espinosa Puga was employed by Defendants as a

dishwasher and prep-cook at Selamat Pagi from 2014 until 2017, when Defendants moved him to

Van Leeuwen Ice Cream LLC's ice cream factory, where he worked until the end of 2020.

                                             FACTS

       18.     In 2015, Plaintiff worked as a dishwasher/prep-cook at Selamat Pagi restaurant.

       19.     Plaintiff's regular shifts were Monday-Friday from 3:00 p.m. until about 1:00/1:30

am.

       20.     Plaintiff was paid a flat weekly salary of $600 with no overtime premium and no

"spread of hours premium" for shifts that lasted longer than 10 hours.

       21.     In 2017, Plaintiff's shifts changed from 9:00 am to 6:30 pm, 5 days per week.

       22.     Plaintiff continued to be paid a flat salary of $600 with no overtime premium. This

amount was also less than the required New York minimum wage in 2017.




                                                 3
          Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 4 of 8




       23.     In 2018, Defendants moved Plaintiff to the ice cream factory, where he started as a

helper and was paid $18 per hour. Plaintiff was paid "straight" for overtime without any overtime

or spread of hours premiums.

       24.     For example, in the week ending 5/24/2019, Plaintiff worked over 105 hours over

six workdays, each of which lasted well over 10 hours. Plaintiff was paid $18 for each of those

hours with no overtime premium and no spread of hours premium.

       25.     In October of 2019, Plaintiff was promoted to mixer and received an increase in

pay to $23 per hour. Plaintiff was still not paid any premium for overtime and/or spread of hours

premiums. For example, in the week ending 1/3/2020, Plaintiff worked over 86 hours over seven

workdays, six which lasted well over 10 hours. Plaintiff was paid $23 for each of those hours with

no overtime premium and no spread of hours premium.

       26.     Plaintiff was paid in cash in an envelope without and wage statements required by

NYLL § 195(3).

       27.     Plaintiff did not receive any "Notice and Acknowledgement of Rate of Pay" when

he started his employment at Van Leeuwen Ice Cream, LLC.

                              FIRST CLAIM FOR RELIEF
                      FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.

       28.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       29.     Throughout the statute of limitations period covered by these claims, Plaintiff

regularly worked in excess of forty (40) hours per workweek.

       30.     At all relevant times, Defendants had operated under a decision, policy and plan of

willfully failing and refusing to pay Plaintiff at one and one half times his regular hourly rate for




                                                 4
           Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 5 of 8




work in excess of forty (40) hours per workweek and willfully failing to keep records required by

the FLSA and relevant regulations, even though Plaintiff was entitled to overtime.

         31.   Plaintiff seeks damages in the amount of his unpaid overtime compensation,

liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees and

costs, and such other legal and equitable relief as this Court deems just and proper.

                            SECOND CLAIM FOR RELIEF
           New York State Minimum Wage Act, New York Labor Law § 650 et seq.

         32.   Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

         33.   Defendants knowingly paid Plaintiff less than the New York minimum wage as set

forth in N.Y. Lab. Law § 652 and supporting regulations of the New York State Department of

Labor.

         34.   Defendants’ failure to pay Plaintiff the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

         35.   As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                              THIRD CLAIM FOR RELIEF
                      New York State Overtime Violations, N.Y. Lab. L.
                       N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.4

         36.   Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

         37.   It is unlawful under New York law for an employer to suffer or permit a non-exempt

employee to work without paying overtime wages for all hours worked in excess of forty (40)

hours in any workweek.



                                                 5
          Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 6 of 8




       38.      Defendants willfully, regularly, and repeatedly failed to pay Plaintiff at the required

overtime rate of one-and-one-half times his regular rate for hours worked in excess of forty (40)

hours per workweek.

       39.      As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                             FOURTH CLAIM FOR RELIEF
                   New York Notice Requirements, N.Y. Lab. L. §§ 195, 198

       40.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       41.      Defendants did not provide Plaintiff with the notices/wage statements required by

N.Y. Lab. Law § 195.

42.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to an award of damages

pursuant to N.Y. Lab. Law § 198, in amount to be determined at trial, pre- and post-judgment

interest, and costs and attorneys’ fees, as provided by N.Y. Lab. Law § 198.

                              FIFTH CLAIM FOR RELIEF
             (New York Spread of Hours Compensation, N.Y. Lab. L. § 650 et seq.,
                       N.Y. Comp. Code R. & Regs. tit. 12, § 146-1.6)

       43.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       44.      Plaintiff had workdays that lasted more than ten (10) hours.

       45.      Defendants willfully and intentionally failed to compensate Plaintiff one hour’s pay

at the basic New York minimum hourly wage rate when his workdays lasted more than ten (10)

hours, as required by New York law.




                                                  6
          Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 7 of 8




       46.      As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in an amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       A. An award of damages, according to proof, including back pay and liquidated damages,

             to be paid by Defendants;

       B. An award of damages, according to proof, including liquidated damages, to be paid by

             Defendants;

       C. An award of damages, according to proof, including, back pay and liquidated damages

             to be paid by Defendants;

       D. Penalties available under applicable laws;

       E. Costs of action incurred herein, including expert fees;

       F. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663, and

             other applicable statutes;

       G. Pre-judgment and post-judgment interest, as provided by law; and

       H. Such other and further legal and equitable relief as this Court deems necessary, just and

             proper.




                                                 7
           Case 1:21-cv-01529-LGS Document 8 Filed 02/26/21 Page 8 of 8




 Dated: New York, New York              Respectfully submitted,
        February 24, 2021
                                        JOSEPH & KIRSCHENBAUM LLP


                                        By: /s/ D. Maimon Kirschenbaum
                                            D. Maimon Kirschenbaum
                                            Josef Nussbaum
                                            32 Broadway, Suite 601
                                            New York, NY 10004
                                            Tel: (212) 688-5640

                                        Attorneys for Plaintiff


                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands jury trial on all causes of action and claims with respect to which

she has a right to jury trial.




                                                 8
